Citation Nr: 0019283	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  97-19 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
scar head injury disability.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from May 1981 to November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

This case was previously before the Board in August 1999, at 
which time this issue was remanded for further development.  
Such development having not been completed, the case is again 
Remanded for further development.  Also, at the time of the 
Board's August 1999 remand, the issue of entitlement to 
service connection for migraine headaches was remanded for 
further development.  In an April 21, 2000 rating decision, 
the RO granted service connection for migraine headaches.  
That issue is no longer on appeal.


REMAND

In a September 1996 rating decision, service connection was 
granted for residual scar, head injury.  The grant was based 
upon an finding that the veteran fell and sustained a 
laceration of the left occipital area in service.  The RO 
noted that there were no complications or residuals noted in 
subsequent service medical records or on the veteran's 
separation examination.  However, the RO conceded that there 
was probably some form of scar present at the site.  No post-
service medical records were used to make this determination.  
The RO assigned a zero, or noncompensable rating for the scar 
injury pursuant to Diagnostic Code 7800.  

In its August 1999 remand, the Board asked that the veteran 
be scheduled for VA examination to determine the extent of 
his service-connected scar.  The examiner was to state 
whether the service-connected scar was moderately 
disfiguring, tender and painful, or otherwise symptomatic.  

In March 2000, the veteran was seen by a dermatology 
specialist.  It is clear from the examiner's statements, and 
his report, that he did not evaluate the veteran for the scar 
disability.  Instead, the examiner referred to pages 14, 15 
and 16 of the Board's decision, which discussed the issue of 
entitlement to a compensable rating for a yeast infection.  
The examiner in March 2000 did not review the Board's remand 
request.  Further, the examination report referred only to 
the veteran's history and current problems with skin 
disorders.  The RO in its April 2000 rating decision, 
continued the denial of an increased rating for the scar 
disability based upon the March 2000 report.  That report is 
inadequate for rating purposes because it did not rate the 
scar disability; nor were the Remand questions answered.  The 
RO has not complied with the Board's prior remand.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
extent of his service-connected scar.  
The examiner should state whether the 
service-connected scar is moderately 
disfiguring, tender and painful, or 
otherwise symptomatic.  A legible 
examination report detailing the 
examiner's findings should be prepared.  
The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

3. The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



